EXHIBIT 10.1 AMENDMENT NO. 7 TO CREDIT AGREEMENT This Amendment No. 7 to Credit Agreement, dated as of September 26, 2012, (this “Amendment”), is entered into by HELIX ENERGY SOLUTIONS GROUP, INC., a Minnesota corporation (the “Borrower”), the lenders party to the Credit Agreement described below, and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer. INTRODUCTION Reference is made to the Credit Agreement dated as of July 3, 2006 (as modified from time to time, the “Credit Agreement”), among the Borrower, the lenders from time to time party thereto (collectively, the “Lenders” and individually, a “Lender”), and the Administrative Agent. The Borrower seeks flexibility (i) in making Investments in its Foreign Subsidiaries and joint ventures and, (ii) for its Foreign Subsidiaries to incur secured and unsecured Indebtedness. The Borrower has requested, and the Lenders and the Administrative Agent have agreed, on the terms and conditions set forth herein, to make certain amendments to the Credit Agreement. THEREFORE, in connection with the foregoing and for other good and valuable consideration, the Borrower, the Lenders, and the Administrative Agent hereby agree as follows: Section 1.Definitions; References.Unless otherwise defined in this Amendment, each term used in this Amendment that is defined in the Credit Agreement has the meaning assigned to such term in the Credit Agreement. Section 2.Amendment of Credit Agreement. (a)Section 1.01 of the Credit Agreement is hereby amended by adding the following definitionin appropriate alphabetical order: “Excluded Foreign Subsidiary Assets” means the property or assets of, or Equity Interests in, any Foreign Subsidiary which are subject to a Lien or negative pledge pursuant to Indebtedness incurred under Section 7.03(o). (b)Section 7.01 of the Credit Agreement is hereby amended by replacing clause (u) thereto in its entirety with the following: (u)Liens on the property or assets of, or Equity Interests in, Foreign Subsidiaries, other than Helix Offshore Ltd. (or any Subsidiary of Helix Offshore Ltd. owning, directly or indirectly, any of (y) the Equity Interests of Helix Well Ops (U.K.) Limited (or other Subsidiary owning the Seawell in whole or in part) or (z) the Equity Interests of any Person owning, directly or indirectly, any such Equity Interests), in each case, securing Indebtedness permitted under Section 7.03(o). (c)Section 7.02 of the Credit Agreement is hereby amended by replacing clause (g) thereto in its entirety with the following: (g)Investments in joint ventures, subject to the final clause of this Section 7.02, if immediately before and after giving effect to such Investment, no Default shall have occurred and be continuing; (d)Section 7.02 of the Credit Agreement is hereby amended by replacing the final clause thereto in its entirety with the following: Notwithstanding anything in this Section 7.02 or elsewhere in this Agreement to the contrary, no Investment shall be permitted in any joint venture or in any Subsidiary that is neither a Loan Party nor a Foreign Subsidiary whose Equity Interests are pledged pursuant to a Foreign Pledge Agreement, unless, immediately after giving effect to any such Investment, the sum of the Availability plus unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries is equal to or more than $400,000,000. (e)Section 7.03 of the Credit Agreement is hereby amended by replacing clause (o) thereto in its entirety with the following: (o)Indebtedness of Foreign Subsidiaries, other than Helix Offshore Ltd. (or any Subsidiary of Helix Offshore Ltd. owning, directly or indirectly, any of (y) the Equity Interests of Helix Well Ops (U.K.) Limited (or other Subsidiary owning the Seawell in whole or in part) or (z) the Equity Interests of any Person owning, directly or indirectly, any such Equity Interests), in an aggregate principal amount not to exceed $400,000,000 at any time outstanding; provided that such Indebtedness is expressly made non-recourse to the Borrower and its Subsidiaries (other than the Subsidiary incurring such Indebtedness) and other than any recourse to the Equity Interests of such Subsidiary to the extent pledged as collateral therefor. (f)Section 7.05 of the Credit Agreement is hereby amended by replacing clause (q) thereto in its entirety with the following: (q)Dispositions of Oil and Gas Properties, the Caesar and Reeled Pipelay Assets (or all of the Equity Interests of any Subsidiary owning no assets other than any of the foregoing assets) not otherwise permitted under this Section 7.05; provided, that (i) at the time of such Disposition, no Default shall exist or immediately would result from such Disposition, (ii) except as otherwise specifically provided below, no less than 75% of the consideration received for any such asset shall be in the form of cash (which, solely for purposes of this clause (q), shall be deemed to include any liabilities, as shown on the Borrower’s most recent consolidated balance sheet, of the Borrower or any Subsidiary (other than contingent liabilities and liabilities that are by their terms subordinated to the Loans or any Guaranty thereof) that are assumed by the transferee of any such assets pursuant to a customary novation agreement that releases the Borrower or such Subsidiary from further liability), and (iii) 100% of the Net Cash Proceeds of any such Disposition shall be applied to the prepayment of the Loans in accordance with Section 2.06(d).For the avoidance of doubt, in the case of Oil and Gas Properties such 2 75% cash consideration requirement shall be determined based on the value of the applicable property after giving effect to the Decommissioning Liabilities properly attributable thereto.With respect to farmouts of proved undeveloped Oil and Gas Properties pursuant to this clause (q), the Borrower or applicable Subsidiary shall not be required to obtain at least 75% of the total consideration therefor in the form of cash, and may farmout such properties in exchange for the Borrower’s or applicable Subsidiary’s portion of the development costs of the applicable property; provided, however, that any Disposition pursuant to clauses (a)through (g), (j)(ii), (k), (m), (n), (p) and (q) shall be for fair market value. For purposes of determining compliance with this Section 7.05, the fair market value of any property Disposed of for consideration not consisting entirely of cash shall be the sum of the cash portion of the consideration, if any, and the fair market value of the non-cash portion of the consideration, as reasonably determined by the Borrower in good faith. (g)Section 7.09 of the Credit Agreement is hereby amended by replacing clause (A) of the second proviso appearing in such Section in its entirety with the following: (A)prohibit any negative pledge incurred or provided in favor of any holder of (1) a Lien permitted by Section 7.01(f), (i), (q), (r), (s), (t) or (u), (2) secured Indebtedness permitted under Section 7.03(e), (h), (n) or (o), in each case, solely to the extent any such negative pledge relates to the property financed by or the subject of such Indebtedness or permitted by the terms of such provisions to be encumbered (or, in the case of a Lien permitted by Section 7.01(u) or secured Indebtedness permitted under Section 7.03(o), the Equity Interests of the Foreign Subsidiary incurring such Indebtedness) or (3) Indebtedness permitted under Section 7.03(o) solely to the extent any such negative pledge relates to property of the Foreign Subsidiaries obligated thereon and (h)Section 7.11 of the Credit Agreement is hereby amended by adding the following paragraph at the end of such Section: For purposes of calculating the Consolidated Interest Coverage Ratio, the Consolidated Leverage Ratio and the Consolidated Senior Secured Leverage Ratio for all purposes of this Agreement, (a) Consolidated EBITDA attributable to Excluded Foreign Subsidiary Assets shall be excluded from Consolidated EBITDA and Consolidated Interest Charges attributable to the Indebtedness relating to Excluded Foreign Subsidiary Assets shall be excluded from Consolidated Interest Charges and (b) Indebtedness of Foreign Subsidiaries incurred under Section 7.03(o) and secured by any Excluded Foreign Subsidiary Assets (or a negative pledge thereon) shall be excluded from Consolidated Funded Indebtedness and Consolidated Funded Senior Secured Indebtedness.The foregoing items and related calculations thereof, including all adjustments to Consolidated EBITDA, Consolidated Interest Charges, Consolidated Leverage Ratio, and Consolidated Senior Secured Leverage Ratio, shall be set forth in each applicable Compliance Certificate and shall be acceptable to the Administrative Agent. 3 (i)Exhibit D (Form of Compliance Certificate) to the Credit Agreement is hereby deleted in its entirety and replaced with Exhibit D attached hereto. Section 3.Representations and Warranties.The Borrower represents and warrants that (a) the execution, delivery, and performance of this Amendment by each Loan Party are within the corporate or equivalent power and authority of such Loan Party and have been duly authorized by all necessary corporate or other organizational action, (b) this Amendment, and the Credit Agreement as amended hereby, constitute legal, valid, and binding obligations of each Loan Party, enforceable against each Loan Party in accordance with their terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws of general applicability affecting the enforcement of creditors’ rights and the application of general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or law); (c) the representations and warranties of the Borrower and each other Loan Party contained in each Loan Document are true and correct in all material respects as of the date of this Amendment, except to the extent that such representations and warranties specifically refer to an earlier date, in which case they shall be true and correct in all material respects as of such earlier date and except that for purposes of this Section3(c), the representations and warranties contained in subsections (a), (b) and (c) of Section5.05 of the Credit Agreement shall be deemed to refer to the most recent statements, Reserve Report, or Interim Engineer’s Certificate, as applicable, furnished pursuant to clauses (a) and (b), respectively, of Section6.01 of the Credit Agreement or clause (f) of Section6.02 of the Credit Agreement, as applicable; (d)no Default or Event of Default exists under the Loan Documents; and (e) the Liens under the Security Documents are valid and subsisting and secure the Obligations. Section 4.Effect on Credit Documents.Except as heretofore amended and in effect and amended herein, the Credit Agreement and all other Loan Documents remain in full force and effect as originally executed.Nothing herein shall act as a waiver of any of the Administrative Agent’s or any Lender’s rights under the Loan Documents as amended, including the waiver of any default or event of default, however denominated.Each party hereto acknowledges and agrees that this Amendment shall in no manner impair or affect the validity or enforceability of the Credit Agreement, as amended hereby.This Amendment is a Loan Document for the purposes of the provisions of the other Loan Documents.Without limiting the foregoing, any breach of representations, warranties, and covenants under this Amendment may be a default or event of default under the other Loan Documents. Section 5.Effectiveness.This Amendment shall become effective, and the Credit Agreement shall be amended as provided for herein as of the date first set forth above, upon the satisfaction of the following conditions: (a)the Administrative Agent (or its counsel) shall have received counterparts hereof duly executed and delivered by a duly authorized officer of the Borrower, each Guarantor, and by the Lenders whose consent is required to effect the amendments contemplated hereby; and (b)the Administrative Agent shall have received, or shall concurrently receive (i) for the account of each Lender executing this Amendment by 5:00 p.m. (Central) on September 24, 2012, an amendment fee equal to 12.5 basis points on the principal amount of such Lender’s 4 Revolving Credit Commitment, aggregate outstanding Term Loans, and aggregate outstanding Additional Term Loans, as applicable, as of such date, and (ii) for the account of the applicable Person, payment of all other fees payable in connection with this Amendment. Section 6.Reaffirmation of Guaranty.By its signature hereto, each Guarantor represents and warrants that such Guarantor has no defense to the enforcement of the Guaranty, and that according to its terms the Guaranty will continue in full force and effect to guaranty the Borrower’s obligations under the Credit Agreement and the other amounts described in the Guaranty following the execution of this Amendment. Section 7.Governing Law.THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Section 8.Miscellaneous.The miscellaneous provisions set forth in Article X of the Credit Agreement apply to this Amendment.This Amendment may be signed in any number of counterparts, each of which shall be an original, and may be executed and delivered electronically, including by telecopier and portable digital format (.PDF). Section 9.ENTIRE AGREEMENT.THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. [signature page follows] 5 EXECUTED as of the first date above written. BORROWER HELIX ENERGY SOLUTIONS GROUP, INC. By: /s/Lloyd Hajdik Name: Lloyd Hajdik Title: Senior Vice President - Finance and Chief Accounting Officer GUARANTORS CAESAR HOLDING CO LLC, a Delaware limited liability company CANYON OFFSHORE, INC., a Texas corporation CANYON OFFSHORE INTERNATIONAL CORP., a Texas corporation ENERGY RESOURCE TECHNOLOGY GOM, INC., a Delaware corporation HELIX INGLESIDE LLC, a Delaware limited liability company HELIX OFFSHORE INTERNATIONAL, INC., a Texas corporation HELIX SUBSEA CONSTRUCTION, INC., a Delaware corporation HELIX VESSEL HOLDINGS LLC, a Delaware limited liability company HELIX WELL OPS INC., a Texas corporation NEPTUNE VESSEL HOLDINGS LLC, a Delaware limited liability company VULCAN MARINE TECHNOLOGY LLC, a Delaware limited liability company By: /s/Anthony Tripodo Name: Anthony Tripodo Title: Vice President and Treasurer Signature Page to Amendment No. 7 to Credit Agreement BANK OF AMERICA, N.A., as Administrative Agent By: /s/DeWayne D. Rosse DeWayne D. Rosse Agency Management Officer Signature Page to Amendment No. 7 to Credit Agreement BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By: /s/Julie Castano Julie Castano Vice President Signature Page to Amendment No. 7 to Credit Agreement AMEGY BANK NATIONAL ASSOICATION By: /s/G. Scott Collins Name: G. Scott Collins Title: Senior Vice President Signature Page to Amendment No. 7 to Credit Agreement CAPITAL ONE, N.A. By: /s/Don Backer Name: Don Backer Title: SVP Signature Page to Amendment No. 7 to Credit Agreement COMERICA BANK By: /s/ Brenton Bellamy Name: Brenton Bellamy Title: Assistant Vice President Signature Page to Amendment No. 7 to Credit Agreement COMPASS BANK By: /s/Stuart Murray Name: Stuart Murray Title: Senior Vice President Signature Page to Amendment No. 7 to Credit Agreement CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By: /s/Mikhail Faybusovich Name: Mikhail Faybusovich Title: Director By: /s/Vipul Dhadda Name: Vipul Dhadda Title: Associate Signature Page to Amendment No. 7 to Credit Agreement DEUTSCHE BANK TRUST COMPANY AMERICAS By: /s/Michael Getz Name: Michael Getz Title: Vice President By: /s/Marcus M. Tarkington Name: Marcus M. Tarkington Title: Director Signature Page to Amendment No. 7 to Credit Agreement IBERIABANK By: /s/ Christopher Dvorachek Name: Christopher Dvorachek Title: Senior Vice President Signature Page to Amendment No. 7 to Credit Agreement ING CAPITAL LLC By: /s/ Subha Pasumarti Name: Subha Pasumarti Title: Director Signature Page to Amendment No. 7 to Credit Agreement NATIXIS By: /s/ Carlos Quinteros Name: Carlos Quinteros Title: Managing Director By: /s/Daniel Payer Name: Daniel Payer Title: Managing Director Signature Page to Amendment No. 7 to Credit Agreement NORDEA BANK FINLAND PLC/LONDON BRANCH By: /s/ Sandra Pavic-Watkinson Name: Sandra Pavic-Watkinson Title: Relationship Manager By: /s/Martin Kahm Name: Martin Kahm Title: Head of Offshore & Oil Services, London Signature Page to Amendment No. 7 to Credit Agreement RAYMOND JAMES BANK, N.A. By: /s/Scott G. Axelrod Name: Scott G. Axelrod Title: Vice President Signature Page to Amendment No. 7 to Credit Agreement RB INTERNATIONAL FINANCE (USA) LLC By: /s/Shirley Ritch Name: Shirley Ritch Title: Vice President By: /s/Peter Armieri Name: Peter Armieri Title: Vice President Signature Page to Amendment No. 7 to Credit Agreement WELLS FARGO BANK, N.A. By: /s/Robert Corder Name: Robert Corder Title: Director Signature Page to Amendment No. 7 to Credit Agreement WHITNEY BANK, a Louisiana state chartered bank By: /s/Paul Cole Name: Paul Cole Title: Senior Vice President Signature Page to Amendment No. 7 to Credit Agreement FROST BANK By: /s/David Stewart Name: David Stewart Title: AssistantVice President Signature Page to Amendment No. 7 to Credit Agreement Carlyle Azure CLO, Ltd. By: /s/Linda Pace Name: Linda Pace Title: Managing Director Signature Page to Amendment No. 7 to Credit Agreement Aberdeen Loan Funding, Ltd By: Highland Capital Management, L.P. As Collateral Manager By: /s/Carter Chism Name: Carter Chism Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement [INSERT LENDER NAME] Atrium CDO By: /s/David H. Lerner Name: David H. Lerner Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement [INSERT LENDER NAME] Atrium II By: /s/David H. Lerner Name: David H. Lerner Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement [INSERT LENDER NAME] Atrium III By: /s/David H. Lerner Name: David H. Lerner Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement [INSERT LENDER NAME] Atrium V By: Credit Suisse Asset Management, LLC, as collateral manager By: /s/David H. Lerner Name: David H. Lerner Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement [INSERT LENDER NAME] Atrium VI By: Credit Suisse Asset Management, LLC, as collateral manager By: /s/David H. Lerner Name: David H. Lerner Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement Ballantyne Funding LLC By: /s/Tara Kenny Name: Tara Kenny Title: Assistant Vice President Signature Page to Amendment No. 7 to Credit Agreement Bank of America, N.A. By: /s/Erik Grossman Name: Erik Grossman Title: Vice President Signature Page to Amendment No. 7 to Credit Agreement BELHURST CLO LTD. By: INVESCO Senior Secured Management, Inc. As Collateral Manager [INSERT LENDER NAME] By: /s/Thomas Ewald Name: Thomas Ewald Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement BELL ATLANTIC MASTER TRUST By: Crescent Capital Group LP, its sub-adviser By: /s/Meric Topbas Name: Meric Topbas Title: Vice President By: /s/G. Wayne Hosang Name: G. Wayne Hosang Title: Senior Vice President Signature Page to Amendment No. 7 to Credit Agreement Brentwood CLO, Ltd. By: Highland Capital Management, L.P., As Collateral Manager By: /s/Carter Chism Name: Carter Chism Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement CIFC Funding 2006-I, Ltd. By: CIFC Asset Management LLC, its Collateral Manager By: /s/Robert Milton Name: Robert Milton Title: Authorized Signatory Hewett's Island CLO II, Ltd. By: CypressTreeInvestment Management, LLC, its Collateral Manager By: /s/Robert Milton Name: Robert Milton Title: Authorized Signatory Cumberland II CLO Ltd. Marquette Park CLO Ltd. Schiller Park CLO Ltd. Burr Ridge CLO Plus Ltd. Bridgeport CLO II Ltd. By:Deerfield Capital Management LLC, its Collateral Manager By: /s/Robert Milton Name: Robert Milton Title: Authorized Signatory ColumbusNova CLO Ltd. 2006-I ColumbusNova CLO Ltd. 2006-II ColumbusNova CLO Ltd. 2007-I ColumbusNova CLO IV Ltd. 2007-II By: Columbus Nova Credit Investments Management, LLC, its Collateral Manager By: /s/Robert Milton Name: Robert Milton Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement [INSERT LENDER NAME] Castle Garden Funding By: /s/David H. Lerner Name: David H. Lerner Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement Children's Healthcare of Atlanta Inc. By: Highland Capital Management, L.P., As Investment Manager By: /s/Carter Chism Name: Carter Chism Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement Confluent 3 Limited. By: INVESCO Senior Secured Management, Inc. As Investment Manager [INSERT LENDER NAME] By: /s/Thomas Ewald Name: Thomas Ewald Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement CONFLUENT 4 LIMITED. As Lender By: Loomis, Sayles & Company, L.P. As Sub-Manager By: Loomis, Sayles & Company, Incorporated. Its General Partner By: /s/Mary McCarthy Name: Mary McCarthy Title: Vice President Signature Page to Amendment No. 7 to Credit Agreement CORTINAFunding By: /s/Richard Taylor Name: Richard Taylor Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement [INSERT LENDER NAME] CSAM Funding IV By: /s/David H. Lerner Name: David H. Lerner Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement [Eagle Creek CLO, Ltd] By: /s/Bryan Higgins Name: Bryan Higgins Title: Authorized Signor Signature Page to Amendment No. 7 to Credit Agreement Eastland CLO, Ltd. By: Highland Capital Management, L.P., As Collateral Manager By: /s/Carter Chism Name: Carter Chism Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement FIRST 2004-II CLO, LTD. By: TCW-WLA JV Venture LLC, its sub-adviser By: /s/Meric Topbas Name: Meric Topbas Title: Vice President By: /s/G. Wayne Hosang Name: G. Wayne Hosang Title: Senior Vice President Signature Page to Amendment No. 7 to Credit Agreement Foothill CLO I, Ltd By: /s/Linda Pace Name: Linda Pace Title: Managing Director Signature Page to Amendment No. 7 to Credit Agreement Gleneagles CLO Ltd. By: Highland Capital Management, L.P., As Collateral Manager By: /s/Carter Chism Name: Carter Chism Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement Grayson CLO, Ltd. By: Highland Capital Management, L.P., As Collateral Manager By: /s/Carter Chism Name: Carter Chism Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement GreenbriarCLO LTD. By: Highland Capital Management, L.P., As Collateral Manager By: /s/Carter Chism Name: Carter Chism Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement Gulf Stream - Compass CLO 2005-I, Ltd. By: Gulf Stream Asset Management LLC As Collateral Manager By: /s/Joe Moroney Name: Joe Moroney Title: Vice President Signature Page to Amendment No. 7 to Credit Agreement Gulf Stream - Compass CLO 2007, Ltd. By: Gulf Stream Asset Management LLC As Collateral Manager By: /s/Joe Moroney Name: Joe Moroney Title: Vice President Signature Page to Amendment No. 7 to Credit Agreement Gulf Stream -Rashinban CLO 2006-I, Ltd. By: Gulf Stream Asset Management LLC As Collateral Manager By: /s/Joe Moroney Name: Joe Moroney Title: Vice President Signature Page to Amendment No. 7 to Credit Agreement Gulf Stream -Sextant CLO 2006-1, Ltd. By: Gulf Stream Asset Management LLC As Collateral Manager By: /s/Joe Moroney Name: Joe Moroney Title: Vice President Signature Page to Amendment No. 7 to Credit Agreement Gulf Stream -Sextant CLO 2007-1, Ltd. By: Gulf Stream Asset Management LLC As Collateral Manager By: /s/Joe Moroney Name: Joe Moroney Title: Vice President Signature Page to Amendment No. 7 to Credit Agreement Hewett's Island CLO IV, Ltd. By: LCM Asset Management LLC As Collateral Manager By: /s/Alexander B. Kenna Name: LCM Asset Management LLC Alexander B. Kenna Title: Signature Page to Amendment No. 7 to Credit Agreement HillMark Funding, Ltd. By: Hillmark Capital Management, L.P., as Collateral Manager, as Lender By: /s/Mark Gold Name: Mark Gold Title: CEO Signature Page to Amendment No. 7 to Credit Agreement ING CAPITAL LLC By: /s/ Subha Pasumarti Name: Subha Pasumarti Title: Director Signature Page to Amendment No. 7 to Credit Agreement ING Investment Management CLO I, LTD. By:ING InvestmentManagement Co. LLC, as its investment manager ING Investment Management CLO II, LTD. By:ING Alternative AssetManagementLLC, as its investment manager ING Investment Management CLO III, LTD. By:ING Alternative AssetManagementLLC, as its investment manager ING Investment Management CLO IV, LTD. By:ING Alternative AssetManagementLLC, as its investment manager PhoenixCLO II, LTD. By:ING Alternative AssetManagementLLC, as its investment manager PhoenixCLO II, LTD. By:ING Alternative AssetManagementLLC, as its investment manager By: /s/Kelly T. Byrne Name: Kelly T. Byrne Title: Vice President Signature Page to Amendment No. 7 to Credit Agreement LCM II LIMITED PARTNERSHIP By: LCM Asset Management LLC As Collateral Manager By: /s/Alexander B. Kenna Name: LCM Asset Management LLC Alexander B. Kenna Title: Signature Page to Amendment No. 7 to Credit Agreement LCM III, Ltd. By: LCM Asset Management LLC As Collateral Manager By: /s/Alexander B. Kenna Name: LCM Asset Management LLC Alexander B. Kenna Title: Signature Page to Amendment No. 7 to Credit Agreement LCM IV, Ltd. By: LCM Asset Management LLC As Collateral Manager By: /s/Alexander B. Kenna Name: LCM Asset Management LLC Alexander B. Kenna Title: Signature Page to Amendment No. 7 to Credit Agreement LCM IX Limited Partnership By: LCM Asset Management LLC As Collateral Manager By: /s/Alexander B. Kenna Name: LCM Asset Management LLC Alexander B. Kenna Title: Signature Page to Amendment No. 7 to Credit Agreement LCMV, Ltd. By: LCM Asset Management LLC As Collateral Manager By: /s/Alexander B. Kenna Name: LCM Asset Management LLC Alexander B. Kenna Title: Signature Page to Amendment No. 7 to Credit Agreement LCM VI, Ltd. By: LCM Asset Management LLC As Collateral Manager By: /s/Alexander B. Kenna Name: LCM Asset Management LLC Alexander B. Kenna Title: Signature Page to Amendment No. 7 to Credit Agreement LCMVIII Limited Partnership By: LCM Asset Management LLC As Collateral Manager By: /s/Alexander B. Kenna Name: LCM Asset Management LLC Alexander B. Kenna Title: Signature Page to Amendment No. 7 to Credit Agreement Liberty CLO, Ltd. By: Highland Capital Management L.P., As Collateral Manager By: /s/Carter Chism Name: Carter Chism Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement LOAN FUNDING IV LLC By: Highland Capital Management, L.P., As Collateral Manager By: /s/Carter Chism Name: Carter Chism Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement LOAN FUNDING VII LLC By: Highland Capital Management, L.P., As Collateral Manager By: /s/Carter Chism Name: Carter Chism Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement [INSERT LENDER NAME] Madison Park Funding I, Ltd. By: /s/David H. Lerner Name: David H. Lerner Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement [INSERT LENDER NAME] Madison Park Funding III, Ltd. By: Credit Suisse Asset Management, LLC, as collateral manager By: /s/David H. Lerner Name: David H. Lerner Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement [Mill Creek CLO, Ltd] By: /s/Bryan Higgins Name: Bryan Higgins Title: Authorized Signor Signature Page to Amendment No. 7 to Credit Agreement Race Point III CLO By: Sankaty Advisors, LLC as Collateral Manager By: /s/Andrew S. Viens Name: Andrew S. Viens Title: Sr. Vice President of Operations Signature Page to Amendment No. 7 to Credit Agreement Race Point IV CLO, Ltd. By: Sankaty Advisors, LLC as Collateral Manager By: /s/Andrew S. Viens Name: Andrew S. Viens Title: Sr. Vice President of Operations Signature Page to Amendment No. 7 to Credit Agreement Race Point V CLO, Limited By: Sankaty Advisors, LLC Its Asset Manager By: /s/Andrew S. Viens Name: Andrew S. Viens Title: Sr. Vice President of Operations Signature Page to Amendment No. 7 to Credit Agreement Red River CLO, Ltd By: Highland Capital Management, L.P., As Collateral Manager By: /s/Carter Chism Name: Carter Chism Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement Rockwall CDO LTD By: Highland Capital Management, L.P., As Collateral Manager By: /s/Carter Chism Name: Carter Chism Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement Southfork CLO, Ltd. By: Highland Capital Management, L.P., As Collateral Manager By: /s/Carter Chism Name: Carter Chism Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement State Bank of India By: /s/Raghavan Sriraman Name: Raghavan Sriraman Title: Vice President & Head (Syndications) Signature Page to Amendment No. 7 to Credit Agreement [Sugar Creek CLO, Ltd] By: /s/Bryan Higgins Name: Bryan Higgins Title: Authorized Signor Signature Page to Amendment No. 7 to Credit Agreement Veritas CLO I, LTD. By: Alcentra NY, LLC, as investment advisor By: /s/Robert Davis Name: Robert Davis Title: Senior Vice President Signature Page to Amendment No. 7 to Credit Agreement VITESSE CLO LTD. By: TCW-WLA JV Venture LLC, its sub-adviser By: /s/Meric Topbas Name: Meric Topbas Title: Vice President By: /s/G. Wayne Hosang Name: G. Wayne Hosang Title: Senior Vice President Signature Page to Amendment No. 7 to Credit Agreement WebBank By: /s/Kelly M. Barnett Name: Kelly M. Barnett Title: President Signature Page to Amendment No. 7 to Credit Agreement Well Fargo Principal Investments LLC By: /s/Sanjas Ray Name: Sanjas Ray Title: Director Signature Page to Amendment No. 7 to Credit Agreement WestchesterCLO, Ltd. By: Highland Capital Management, L.P., As Collateral Manager By: /s/Carter Chism Name: Carter Chism Title: Authorized Signatory Signature Page to Amendment No. 7 to Credit Agreement EXHIBITD FORM OF COMPLIANCE CERTIFICATE Exhibit D to Credit Agreement EXHIBITD FORM OF COMPLIANCE CERTIFICATE Financial Statement Date:, To:Bank of America, N.A., as Administrative Agent Ladies and Gentlemen: Reference is made to that certain Credit Agreement, dated as of July3, 2006 (as amended, restated, extended, supplemented or otherwise modified in writing from time to time, the "Agreement;" the terms defined therein being used herein as therein defined), among Helix Energy Solutions Group, Inc., a Minnesota corporation (the "Borrower"), the Lenders from time to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender. The undersigned Responsible Officer hereby certifies as of the date hereof that he/she is theof the Borrower, and that, as such, he/she is authorized to execute and deliver this Certificate to the Administrative Agent on the behalf of the Borrower, and that: [Use following paragraph 1 for fiscal year-end financial statements] Attached hereto as Schedule1 are the year-end audited financial statements required by Section6.01(a) of the Agreement for the fiscal year of the Borrower ended as of the above date, together with the report and opinion of an independent certified public accountant required by such section. [Use following paragraph 1 for fiscal quarter-end financial statements] Attached hereto as Schedule1 are the unaudited financial statements required by Section6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as of the above date.Such financial statements fairly present the financial condition, results of operations and cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at such date and for such period, subject only to normal year-end audit adjustments and the absence of footnotes. The undersigned is familiar with the terms of the Agreement and has made, or has caused to be made under his/her supervision, a review of the transactions and condition (financial or otherwise) of the Borrower during the accounting period covered by the attached financial statements with a view to determine whether during such fiscal period the Borrower performed and observed all its Obligations under the Loan Documents, and [select one:] [to the best knowledge of the undersigned during such fiscal period, the Borrower performed and observed each covenant and condition of the Loan Documents applicable to it, and no Default has occurred and is continuing.] Exhibit D to Amendment No. 7 to Credit Agreement -1- or [to the best knowledge of the undersigned during such fiscal period, the following covenants or conditions have not been performed or observed and the following is a list of each such Default and its nature and status:] The representations and warranties of the Borrower contained in Article V of the Agreement, and any representations and warranties of the Borrower that are contained in any document furnished at any time under or in connection with the Loan Documents, are true and correct in all material respects on and as of the date hereof, except to the extent that such representations and warranties specifically refer to an earlier date, in which case they are true and correct in all material respects as of such earlier date, and except that for purposes of this Compliance Certificate, the representations and warranties contained in subsections (a), (b) and (c) of Section5.05 of the Agreement shall be deemed to refer to the most recent statements furnished pursuant to clauses (a) and (b) respectively, of Section6.01 of the Agreement, including the statements in connection with which this Compliance Certificate is delivered, or clause (f) of Section6.02 of the Agreement, as applicable (but in each case, giving effect to any knowledge qualifies in such Sections with respect to Remington and its Subsidiaries only for periods ending prior to the Closing Date, and only for so long as and to the extent that the information for such periods is included in the information provided pursuant to the applicable Section). The financial covenant analyses and information set forth on Schedules 2 and 3 attached hereto are true and accurate on and as of the date of this Certificate. IN WITNESS WHEREOF, the undersigned has executed this Certificate as of,. HELIX ENERGY SOLUTIONS GROUP, INC. By: Name: Title: Exhibit D to Amendment No. 7 to Credit Agreement -2- For the Quarter/Year ended ("Statement Date") SCHEDULE2 to the Compliance Certificate ($ in 000's) I. Section7.11(a) – Consolidated Interest Coverage Ratio. A. Consolidated EBITDA for four consecutive fiscal quarters ending on above date ("Subject Period") as set forth on Schedule 3 hereto: $ B. Consolidated EBITDA for Subject Period attributable to Excluded Foreign Subsidiary Assets: $ C. Consolidated Interest Charges for Subject Period: $ D. Consolidated Interest Charges for Subject Period attributable to Indebtedness relating to Excluded Foreign Subsidiary Assets: $ E. Consolidated Interest Coverage Ratio ((Line I.A – Line I.B.) ÷ (Line I.C– Line I.D)): to 1.00 Minimum required: 2.75 to 1.00 II. Section7.11(b) – Consolidated Leverage Ratio. A. Consolidated Funded Indebtedness at Statement Date: $ B. Any Indebtedness of Foreign Subsidaries incurred under Section 7.03(o) of the Agreement and secured by any Excluded Foreign Subsidiary Assets (or negative pledge thereon): $ C. Consolidated EBITDA for Subject Period (Line I.A above): $ D. ConsolidatedEBITDA for Subject Period attributable to Excluded Foreign Subsidiary Assets: $ E. +/- adjustments to EBITDA for Acquisitions/Dispositions1: $ 1Excluding Acquisitions/Dispositions of Excluded Foreign Subsidiary Assets. Exhibit D to Amendment No. 7 to Credit Agreement -3- F. Consolidated Leverage Ratio (Line II.A – Line II.B) ÷ (Line II.C – Line II.D +/- Line II.E): to 1.00 Maximum permitted: 4.00to 1.00 III. Section7.11(c) – Collateral Coverage Ratio. A. Collateral/Asset value at Statement Date: 1.
